The Court was of opinion that the indorser was not discharged, and sustained the exception to the report.
In the case of Bay v. Tallmadge, 5 Johns. Ch. R. 315, Chancellor Kent says : — “I am not aware of any case that has ever imposed upon the creditor the necessity of peculiar diligence against the principal, on the ground of the still existing relation of principal and surety, after judgment and execution against the bail or the surety. It becomes too late, then, to inquire into the antecedent relations between the parties. Those relations become merged in the judgment. This was expressly declared to be the case, as between the holder and maker and indorser of a promissory note, by the Supreme Court of the United States, *147in Lenox v. Prout, 3 Wheat. 520.” See also 3 Wheat. 157, in notis; Fulton v. Matthews, 15 Johns. 433; Shubrick's Executors v. Russell, 1 Desaussure’s Rep. 315; Pain v. Packard, 13 Johns. 174; Rutledge v. Greenwood, 2 Dess. Rep. 389; Commissioners of Berks v. Ross, 3 Binney’s Rep. 20; Trimble v. Thorne, 16 Johns. 152.